DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-30 presented for examination. 	Claims 1-10, 12, 13, 15-19, 21-24, 26, 27 and 30 have been amended.

3.	This allowance of application 16/715720 is in response to Applicant’s claim amendments filed on December 3, 2020.

4.	Claims 1 and 16 recite different features than US 10511655, hence the double patent rejection is withdrawn.

5.	Application 16715720 is a continuation of application 15720392 (US 10511655) filed on September 9, 29, 2017.  Application 15/720392 is a continuation of application 13/912750 (US 9787758) filed on June 7, 2013.  Certified copies of foreign priority documents KR 10-2012-0061194 filed on June 7, 2012 and KR 10-2012-0106162 filed on September 24, 2012 have been submitted to USPTO, but the documents are not in English to verify subject matter.

Paper Submitted
6.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statement as received on October 30, 2020 was considered.

Reason for Allowance

7.	The present invention is directed towards an Internet Protocol (IP) Multimedia Service (IMS) in an electronic device comprising a First Processor (FP) for supporting a 1st IMS protocol stack and a Second Processor (SP) for supporting a 2nd IMS protocol stack.  A Communication Service (CS) is determined to be provided.  When determining to provide the CS, is provided using an SP.  The FP comprises an Application Processor (AP) for processing a multimedia service.  The SP comprises one of a Communication Processor (CP), a Modem Processor (CP), and a Baseband Processor (BP) for processing a CS.  The SP further comprises a video engine and an audio engine.  The SP provides the IMS service using the plurality of the IMS protocols.  When the SP provides the FP is temporarily deactivated.  Independent claims 1 and 16 each identify the uniquely distinct combination of features:
providing an internet protocol (IP) multimedia subsystem (IMS) service in an electronic device comprising a first processor for supporting a first IMS protocol stack and a second processor for supporting a second IMS protocol stack
a first processor for supporting a first internet protocol (IP) multimedia subsystem (IMS)
a second processor for supporting a second IMS protocol stack
wherein the first processor comprises an application processor (AP) for processing a multimedia service 
wherein the second processor comprises one of a communication processor (CP), a modem processor (MP) (“modem processor” [0021]), and a baseband processor (BP) for processing a communication service,
wherein, when the second processor further comprises a video engine and an audio engine, the second processor provides the IMS service using a plurality of IMS protocols, and
wherein, when the second processor provides the IMS service, the first processor is temporarily deactivated
(Specification [0005]) the portable electronic device uses the AP to provide diverse multimedia services
(specification [0022]) the first processor is temporarily turned OFF.

8.	While the summary is on page 19 and regarding allowed claims 1 and 16 presented above, the closest prior art (Bharadwaj, US Pub 20120072601; Low et al., US Pub 2011006935; Kuehnel et al., US 8934389; Lambert et al., US 7961756 col 1 lines 51-64, col 3 lines 11-27 and 32-48; Bharadwaj, US Pub 20100309847; Sater et al., US Pub 20090181665 [0002] [0003]; Lamer et al., US Pub 20090303964 [0005] [0006] [0007]; Neelakantan et al., US Pub 20090061825 [0017] [0020] [0023] [0077] [0084]; Zhao et al., US Pub 20130016668 [0006] [0007] [0008] [0017] [0019] [0020] [0029]; Oh, US Pub 20120271958 [0003] [0025]; Lidstrom et al., US Pub 20110208824 [0064]; Holm et al., US Pub 20100332614 [0003] [0021] [0034]; Gardner et al., WO 2004021684 A1, 2004 [0003] [0004] [0005] [0007]; An et al., EP 2355596 B1, 2011 [0003] [0009] [0016] [0041]; Foti, US Pub 20090147779 [0047]; and Patil et al., US 8825731 (12)) disclose an apparatus and method for providing an Internet Protocol (IP) based service(s) independent of a platform or operating system using IP Multimedia Subsystem (IMS), the method comprising implementing a call setup signaling and an end-to-end media transfer using an IP IMS; and implementing the IP based service(s) using the IP IMS.  In many telecommunication systems, communications networks are used to exchange messages among several cooperating spatially-separated devices.  Networks may be distinguished by the switching/routing technique used to interconnect the various network nodes and devices (e.g., circuit switching vs. packet switching), by the physical media employed for transmission (e.g., wired or wireless), or by the communication protocols used (e.g., Internet protocol suite, SONET (Synchronous Optical Networking), Ethernet, etc.).  According to one aspect, providing an IP based service independent of platform or operating systems using IP IMS, the method comprising implementing a call setup signaling and an end-to-end media transfer using an IP multimedia subsystem (IMS).  A potential advantage is to provide a generic framework for providing legacy service to run on IMS based native service enablers over the IP domain.  In one example, the IP multimedia Subsystem (IMS) is a network architecture for implementing telephony and multimedia services using an IP-based network infrastructure.  IMS facilitates the convergence of a variety of services of a common network infrastructure such as voice, video, data, images, etc.  IMS may be used for both wired and wireless networks to promote convergence of both fixed and mobile networks.  An example of an IP IMS layer model, the deployment of an IMS network may be viewed as a series of layers.  The lowest layer, the device layer, consists of end user devices.  The next layer, the transport layer, provides conversion between user data formats and IP network formats.  The control layer, which resides on top of the transport layer, manages the communication sessions and handles signaling messages.  Finally, the service layer, the uppermost layer, provides application services to the end users.  In one aspect, IMS uses a Call Session Control Function (CSCF) for signaling and control using the Session Initiation Protocol (SIP).  In one aspect, IMS includes quality of service (QoS) attributes.  The QoS may be used to specify performance metrics.  In another aspect, IMS may be used to implement legacy user services, such as voice telephony, Short Messaging Service (SMS), video telephony, instant messaging (IM), etc. over an IP-based network infrastructure.  For example, IMS may be deployed on a variety of service platforms and operating systems.  In one aspect, IMS may be implemented on an applications processor within a user device.  An applications processor is an additional computing resource within a user device which complements a core processor or baseband processor by providing application layer functions and services, such as multimedia applications.  In another example, an applications processor may be implemented as an integral part of a core processor or baseband processor.  In one aspect, an applications processor within a user device provides IMS framework for various user services.  In one example, the IMS framework provides one or more functions to provide multimedia services on a common IP-based transport infrastructure (e.g., implement IMS native application APIs in the user space to enable end user applications or to enable High Level Operating Systems (HLOSs) specific telephony layer to support legacy service such as voice, SMS, video telephony, etc. over the IP domain; implement IMS native service enabler engines for legacy services such as voice telephony, SMS, video telephony, etc. over the IP domain; and etc.).  In one example, a processor has a configuration with both a modem processor and an application processor for providing IP based services independent of platform or operating systems using IP IMS.  In one aspect, IMS runs on the application processor and provides a native client of IP applications (e.g., VoIP, SMS/IP, video telephony, etc.).  IMS uses IP based protocols (e.g., SIP, RTP, RTCP, etc.) that are used for signaling (e.g. call setup) and media transfer.  In one example, a processor configuration with both a modem processor and an application processor for providing Internet Protocol (IP) based services independent of platform or operating systems using IP multimedia subsystem (IMS).  In one example, the air interface protocols, 3G or 4G wireless systems, run on the modem processor.  In another example, a 3G/4G data stack required for IP application support runs on the modem processor with remote access from the application processor.  Remote access from applications to the modem processor could be using some form of Remote Procedure Call (RPC).  In one aspect, a Radio Interface Layer (RIL) runs on the application processor and provides an interface into the different radios (e.g., 3G/4G equipment) on the modem processor.  

9.	Another prior art teach managing connections in a mobile device.  Wireless communication, and in particular packet based wireless communication, has become increasingly widespread in recent years.  As various technologies and protocols compete, develop, spread, and replace or phase out old technologies, the coverage and function of different wireless technologies can be overlapping and complementary.  Accordingly, it is becoming desirable to implement wireless devices which are capable of utilizing multiple wireless technologies and protocols.  One way of implementing multiple technologies in a wireless device involves an IP Multimedia Subsystem (IMS).  An IMS interfaces between the user interface level and the protocol stacks of the wireless technologies in a wireless device.  The IMS thus transports the IP packets over one or another of the wireless technology modems in the wireless device to communicate with the corresponding network.  If the maker of a modem for a first wireless communication technology (e.g., HRPD/EHRPD) wants to build their modem in such a way as to be IMS capable, they must invest in the development effort of an IMS call stack.  If the maker already has IMS call stack capabilities, and desires that their modem be capable of interoperating with the modem of a second wireless communication technology (e.g., LTE), they need to integrate and customize their IMS call stack to either interoperate with the second modem’s IMS call stack, or use their IMS call stack as a common stack for both technologies.  In either case, significant customization and/or adaptation is required to realize the solution.  This is because the call control link setup, Serving Gateway Packet Network connectivity, radio QOS configuration and negotiation procedures with the modem protocol stacks are different for each technology.  In particular, the radio QOS configuration parameters and negotiation procedures for each technology are intimately tied with a modem protocol stack’s parameters and procedures at the lower transport layers.  In one embodiment, the IMS may process and encode the data as appropriate for transmission.  Each RTP packet (which carry one or more media packets) may be encoded and transported over UDP/IP.  For example, media packets may be encoded and processed to RTP packets, and subsequently encoded and processed to IP packets.  SIP packets may be encoded and transported over UDP or TCP over IP.  In one embodiment, the IMS Call Controller subsystem may be portable and may be implemented on any platform, such as a separate Application Processor, or integrated on the on-board processor together with the Modem subsystem.  Although the embodiments above have been described in considerable detail, other versions are possible.

10.	Another prior art teach wired and wireless communications systems are widely deployed to provide various telecommunication services such as telephony, video, data, messaging, and broadcasts.  Many advanced communication systems utilize an IP Multimedia Subsystem (IMS) architecture to integrate these services and thus improve user experience.  IMS refers to an industry-wide standard originally implemented by 3GPP (see 3GPP TS 23.228) and later adopted by 3GPP2 (see 3GPP2 X.50013).  Substantial interest and development effort has been directed toward IMS, many carriers are now deploying IMS in their networks.  Further, 3GPP views IMS-based VoIP as the best solution for voice services in next-generation LTE networks.  In summary, IMS is a distributed network architecture for enhanced delivery of multimedia services.  IMS utilizes the Internet protocol (IP) to enable the sending of voice, data, and video between communication devices on IP addressable data networks.  IMS may apply to essentially all types of wired and wireless networks or domains (e.g., UMTS, HSPA, HSPA+, 3GPP LTE, LTE Advanced, CDMA2000, EV-DO, Wireless LAN (IEEE 802.11), WiMAX (IEEE802.16), etc.).  To utilize an IMS network, an access terminal generally obtains a registration with a proxy server (i.e., a SIP server) on the IMS network by utilizing a particular domain.  In one embodiment, a processing system for use in a multimode access terminal capable of obtaining an IMS registration through at least a first domain and a second domain includes:  a memory module for storing domain policies; an RF measurement module for retrieving RF signal information associated with the first domain and the second domain; a QoS manager for retrieving QoS information associated with the first domain and the second domain; and a domain selector for selecting one of the first domain or the second domain in response to the RF signal information, the QoS information, and the domain policies.  In various embodiments, an element, or any portion of an element, or any combination of elements may be implemented with a “processing system” that includes one or more processors that may execute software.  A wireless communication system may include one or more wireless LANs (i.e., a second domain) dispersed throughout a coverage region.  The wireless LAN includes a router or an access point for a UE to communicate with an IP network.  A server may be used to interface the IP network.  In one configuration, an apparatus is a multimode device for wireless communication (e.g., UE) including means for obtaining an IMS registration by selecting among a plurality of domains based on one or more selection criteria.  In addition, the apparatus includes means for determining whether an IMS application may utilize an IMS service it has requested.  IMS applications represent respective multimedia applications (e.g., VoIP applications, video conferencing applications, instant messaging applications, etc.) residing within the UE. Each of the IMS applications may receive information from and send information to (i.e., be communicatively coupled with) the IMS stack.  Further, the IMS applications may request certain IMS services from an IMS core in the network.  IMS service may include such services as image sharing, multimedia, telephony, instant messaging, video sharing, Voice of IP (VoIP), push-to-talk, etc.  The IMS stack may be a module for providing IMS functionality to the UE.  The IMS stack includes a cell signaling module, a handoff module, a QoS manager, an IMS framework, and a media manager.  In one aspect, the call signaling module provides the signaling utilized to initiate and/or establish a call on one or more domains.  The handoff module may manage substantially seamless handoffs between different domains.  For example, based on a given criteria, a handoff manager may initiate a handoff procedure to hand a call off from a VoIP call at home on a wireless LAN to a cellular domain, enabling the VoIP call to continue without the user being interrupted.  The particulars related to the signaling utilized during a handoff (e.g., a handoff from a packet-switched network to a circuit-switched network, or vice-versa) are standardized by both 3GPP and 3GPP2, and are generally referred to in the art as voice call continuity, or more generally, under 3GPP, IMS service continuity (refer to 3GPP TS 23.237 v10.0.0 and 32GPP2 X.S0048-0 for details).  The IMS stack may include a media manager to enable communication between the IMS applications and a DSP engine and codecs.  That is, the media manager generally performs the functions of interfacing with an audio/video DSP & codecs in the modem, relieving the IMS applications from being concerned with which APIs are being utilized by the DSP and codecs.  The IMS framework may provide support for the underlying IMS stack utilizing RTP and RTCP protocols, based on IMS standards and SIP/RTP/RTCP RFCs.  The modem generally includes an analog front end (e.g., transmitter, receiver, and antenna) to provide an interface between analog and digital.  The modem may be implemented by all or a portion of the receive frame processor, receive processor, transmit frame processor, and transmit processor.  The modem includes a call manager, a 3G/4G stack, data services, and audio/video DSP & codecs.   The call manager may control the making and tearing down of calls, and various management call activities.  The call manager may further provide support for multi-mode capabilities of the UE.  The data service module may be provided to communicate with a sockets layer for TCP/IP, UDP, to set up QoS, etc.  For example, to begin a basic data services call (e.g., to transfer data from one mobile device to another) the data services module may set up a PPP connection, retrieve an IP address from the PDSN, and once a link is established, transfer data between the mobile devices.  The call manager and the data services module may be implemented in software and executed by a microprocessor.  The 3G/4G stack may be executed by a microprocessor, or in some embodiments, in a combination of a DSP and a microprocessor.

11.	And, another prior art teach mobile devices having wireless connectivity.  There is a growing movement to offload traffic of new services (e.g., from IMS based services to Wi-Fi whenever possible).  One of the challenges in modern smartphone architectures is the way the functionality is separated between a cellular modem and an application processor.  However, many of the services like Voice are handled by the modem to be power efficient.  With the advent of IP-based services, more functionality is being moved to the modem.  This includes a separate TCP/IP stack, IMS (SIP) stack for call handling, etc.  Wi-Fi connection management functionality and interface is traditionally controlled by the Operating System and the application processor due to its complexity and tight interleaving with the user experience.  Thus, there is a need to more efficiently manage functionality between the application processor and the modem.  A mobile device can communication through two or more different networks, such as a cellular network and a non-cellular network, such as Wi-Fi network.  The cellular network can connect to an IP Multimedia Subsystem (IMS) endpoint directly, whereas the Wi-Fi network connects through an Internet router.  In one embodiment, applications running in the modem (e.g., IMS) require settings to be provisioned to the application before it can function.  It is desirable to provision all settings to the modem including APN information (cellular).  A protocol can exist between the application processor and modem to allow the provisioning of application specific data to the modem.  Functions like establishing, maintaining, and tearing down the optimal connection can be done by the modem application itself or aggregated in other functional entities to allow maximum re-use for multiple modem applications if needed.  

12.	According to Wikipedia, “the IP Multimedia Subsystem or IP Multimedia Core Network Subsystem (IMS) is an architectural framework for delivering IP multimedia services.  Historically, mobile phones have provided voice call services over a circuit-switched-style network, rather than strictly over an IP packet-switched network.  Alternative methods of delivering voice (VoIP) or other multimedia services have become available on smartphones, but they have not become standardized across the industry.”  “IMS is an architectural framework to provide such standardization.”  “IMS uses IETF protocols wherever possible, e.g., the Session Initiation Protocol (SIP).  According to the 3GPP, IMS is not intended to standardize applications, but rather to aid the access of multimedia and voice applications from wireless and wireline terminals, i.e., to create a form of fixed-mobile convergence (FMC).”

13.	According to WhatIs.com, “TCP/IP, or the Transmission Control Protocol/Internet Protocol, is a suite of communication protocols used to interconnect network devices on the internet.  TCP/IP can also be used as a communication protocol in a private network.”  “TCP/IP specifies how data is exchanged over the internet by providing end-to-end communications that identify how it should be broken into packets, addresses, transmitted, routed and received at the destination.”  “The two main protocols in the internet protocol suite serve specific functions.  TCP defines how applications can create channels of communication across a network.  It also manages how a message is assembled into smaller packets before then are then transmitted over the internet and reassembled in the right order at the destination address.”  “IP defines how to address and route each packet to make sure it reaches the right destination.  Each gateway computer on the network checks this IP address to determine where to forward the message.”  The advantages of TCP/IP comprise “TCP/IP is nonproprietary and, as a result, is not controlled by any single company.  Therefore, the internet protocol can be modified easily.  It is compatible with all operating systems, so it can communicate with any other system.  The internet protocol suite is also compatible with all types of computer hardware and networks.”  “TCP/IP is highly scalable and, as a routable protocol, can determine the most efficient path through the network.”

13.	According to Merriam-Webster dictionary, “deactivate” is defined as “to make inactive or ineffective.”


14.	In summary, nowhere do the prior art Bharadwaj, Low, Kuehnel, Lambert, Bharadwaj, Sater, Lamer, Neelakantan, Zhao, Oh, Lidstrom, Holm, Gardner, An, Foti, and Patil disclose the unique combination of elements listed above.  The definitions provided above and the specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., temporarily deactivated).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	February 17, 2021